Citation Nr: 0329244	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for post-operative 
degenerative disk disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served briefly on active duty from November 9, 
1976 to December 13, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were before the Board in October 2002 at 
which time the claim of entitlement to service connection for 
right knee disability was denied.  At the same time, the 
Board determined that the issue of entitlement to service 
connection for post-operative degenerative disk disease of 
the lumbosacral spine required additional evidentiary 
development before adjudication.  The veteran appealed the 
Board's October 2002, denial of service connection for right 
knee disability to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  By Order dated 
June 6, 2003, the Court vacated the Board's October 2002 
decision and remanded it back to the Board for 
readjudication.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

By Order dated June 6, 2003, the Court vacated the Board's 
October 22, 2002, decision which denied service connection 
for right knee disability.  The Court held that VA did not 
fulfill its duty to the appellant by notifying him of the 
information and evidence necessary to substantiate his claim 
and nor did VA inform the appellant which evidence must be 
obtained by VA and which evidence must be obtained by the 
appellant.  In the recent past, the Board has been attempting 
to cure any VCAA notice deficiency by mailing a VCAA letter 
to the appellant under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay in 
this case, it appears that additional action by the RO to 
comply with all VCAA notice requirements is necessary before 
the Board may properly proceed with appellate review.  

As indicated in the introduction above, while two issues were 
before the Board in October 2002, a decision was only 
rendered on the right knee claim.  The Board determined in 
October 2002, that a VA examination was required in order to 
effectively adjudicate the claim of entitlement to service 
connection for post-operative degenerative disk disease of 
the lumbosacral spine and directed that such VA examination 
be scheduled by the Board.  The Board ordered this 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding and the fact 
that the requested development by the Board has not been 
conducted, the Board finds the RO must perform the requested 
evidentiary development and review any additional evidence 
obtained as a result thereof prior to the Board's review.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
of his low back for the purpose of 
ascertaining all current chronic low back 
disorders and the relationship, if any, 
between such low back disorders and the 
back complaints noted during the 
veteran's active duty service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special studies and tests, including x-
rays, should be accomplished.  After 
reviewing the claims file, to include 
service medical records and post-service 
medical records, the examiner should 
offer an opinion, with respect to each 
low back disorder found to be present, as 
to whether it is at least as likely as 
not related to the low back complaints 
noted during service as opposed to other 
causes.  A detailed rationale should be 
furnished for all opinions offered. 

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




